LETONI WILSON, Mother and Next Friend of TIRESE JOHNSON, a minor child, Plaintiff Below, Appellant,
v.
DR. PHYLLIS JAMES and NEW CASTLE FAMILY CARE and MICHELE MONTAGUE, Defendants Below, Appellee.
No. 151, 2010.
Supreme Court of Delaware.
Submitted: July 7, 2010.
Decided: July 22, 2010.
Before STEELE, Chief Justice, BERGER, and JACOBS, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 22nd day of July 2010, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Orders dated February 19, 2010, February 25, 2010, and March 10, 2010.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.